    Case 2:18-cv-06893-SJO-FFM Document 61 Filed 01/22/20 Page 1 of 3 Page ID #:1448

  Name and address:
              DAVID OLAN david@olanlaw.com
             TROY SKINNER Troy@olanlaw.com
                     OLAN LAW OFFICE
      212 Marine Street, Suite 100, Santa Monica, CA 90405


                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
 STEPHANIE CLIFFORD a.k.a.
                                                                               CASE NUMBER
 STORMY DANIELS,
                                                           Plaintiff(s),                             18-CV-06893-SJO-FFM
                   v.
                                                                                 APPLICATION OF NON-RESIDENT ATTORNEY
 DONALD J. TRUMP                                                                       TO APPEAR IN A SPECIFIC CASE
                                                        Defendant(s),                         PROHACVICE
 INSTRUCTIONS FOR APPLICANTS
 (1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
     Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
     supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
     days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
     completed Application with its original ink signature, together with. any ai-tachment(s), to a single Portable Document Format (PDF) file.
 (2) Have the designated Local Counsel file the Application electronically using the Court's CM!BCF System ("Motions and Related Filings
     => Applications/Ex Parte Applications/Motions/Petitions/Requests=> Appear Pro Hae Vice (G-64)"), attach q Proposed Order (using
     Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time offiling (using a credit card).
     The fee is required for each case in which the applicant files an Application. Failure to pay theJee at the time offiling will be grounds for
     denying the Application. Out-of-state federal goveniment attoniey� are not reqllired to pay tlie $400 Jee. (Certain attorneys for the
     United States are also exemptfrom the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
     Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
 MWAFULIRWA, MBILIKE, M.
 Applicant's Name (Last Name, First Name & Middle Initial)                                            check here iffederal government attorney □
 Brewster & De Angelis
 Firm/Agency Name
 2617 E. 21st St                                                           918-742-2021                           918-742-2197
                                                                           Telephone Number                       Fax Number
 Street Address
 Tulsa, OK 74114                                                                                  mmm@brewsterlaw.com
 City, State, Zip Code                                                                                  E-mail Address

I have been retained to represent the following parties:
 Stephanie Clifford                                                        [g] Plaintiff(s)   D Defendant(s) D Other: --------
                                                                           □ Plaintiff(s)     D Defendant(s) D Other: --------
Name(s) of Party(ies) Represented
List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.
                   Name ofCourt                          Date o(Admlssion                Active Member in Good Standing? (if not. pleqse explain)
 Oklahoma State Courts                                      09/19/2012                 Yes
Northern District of Oklahoma                               08/21/2014                 Yes
Eastern District of Oklahoma                                07/09/2014                 Yes

G-64 (11/18)               APPLICATION OF NON-RESIDENT AITORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                Pagel of3
    Case 2:18-cv-06893-SJO-FFM Document 61 Filed 01/22/20 Page 2 of 3 Page ID #:1449


 List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
 needed):
         Case Number                                    Title o(Action                              Date ofApplication        Granted I Denied?
 NIA




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:
  NIA




Has the applicant previously registered as a CM/ECF user in the Central District of California?             D   Yes       IR] No
If yes, was the applicant's CM/ECF User account associated with the e-mail addr.ess provided above?         D   Yes       0   No


                                                                                                Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.


           SECTION Il - CERTIFICATION

           I declare under penalty of perjury that:

           ( 1) All of the above information is true and correct.
           (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                and the Federal Rules of Evidence.
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
                maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
                Rule 83-2.1.3.4.

               Dated    1/22/2020




G-64 (ll/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                               Page 2 of3
    Case 2:18-cv-06893-SJO-FFM Document 61 Filed 01/22/20 Page 3 of 3 Page ID #:1450



SECTION HI - DESIGNA'nON OF LOCAL COUNSEL
 Olan, David
 Designee's Name (Last Name, First Name & Middle Initial)
 Olan Law Office
 Firm/Agency Name
 212 Marine St., Ste. 100                                          310-566-0010
                                                                   Telephone Number                        Fax Number
 Street Address                                                   david@olanlaw.com
 Santa Monica, CA 90405                                           E-mail Address
 City, State, Zip Code                                            144634
                                                                  Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.
               Dated     1/22/2020                                David Olan
                                                                  Designee's Name (please type or print)
                                                                         DO
                                                                  Designee's Signature
SECTION lV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

  Western District of Oklahoma        08/13/2014 - Yes (good standing)
  10th Circuit Court of Appeals       04/16/2015 - Yes (good standing)
  9th Circuit Court of Appeals        03/08/2019 - Yes (good standing)




G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                     Page 3 of 3
